Citation Nr: 1243704	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that as part of the Veteran's increased rating claim for bipolar disorder he asserts that the evidence of record, to include evidence that he has submitted, shows that his bipolar disorder results in total unemployability.  See March 2009 statement in support of claim and July 2009 substantive appeal.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski,  1 Vet. App. 324 (1991).  The RO sent the Veteran a VCAA letter in March 2009 for a claim for TDIU and denied the claim in a June 2009 rating decision.  See Tyrues v. Shinseki, 23 Vet. App. 166, 167 (2009) (indicating the bifurcation of a claim is generally within the Secretary's discretion), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  The Veteran did not appeal this decision.  Thereafter, the Veteran reported that his bipolar disorder restuls in total occupational impairment and that evidence clearly shows total unemployability in his July 2009 substantive appeal.  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability and the Veteran reiterated that he is unemployable due to his bipolar disorder after the July 2009 rating decision that denied entitlement to a TDIU, the Board finds that the issue of TDIU is on appeal as part of the Veteran's increased rating claim for bipolar disorder.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected bipolar disorder is manifested by deficiencies in most areas of social functioning and occupational functioning including depressed mood, feelings of worthlessness, hypersomnia with trouble getting out of bed, psychomotor retardation, lack of interest and pleasure in activities and manic episodes; the Veteran was assigned a GAF score that ranged from 43 to 55.

2.  The Veteran is currently service connected for bipolar disorder, rated as 70 percent disabling.

3.  The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected bipolar disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for service-connected bipolar disorder have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9432 (2012).  

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the claim of entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a May 2008 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter notified the Veteran that he may submit evidence showing that his service-connected bipolar disorder has increased in severity.  The RO informed the Veteran of the types of medical or lay evidence that he may submit.  Specifically, the Veteran was informed that evidence that may show an increase in severity might be a statement from his doctor containing physical and clinical findings, results from laboratory tests or x-rays and the dates of examinations and tests.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disability has become worse.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records (to include medical records from his employer), Social Security disability records, a VA examination report dated in June 2008 and lay statements from the Veteran and his family.

The June 2008 VA examination report reflects that the examiners conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to his bipolar disorder.  The examiner documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2012).  

The Veteran's service-connected bipolar disorder is presently assigned a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9432.  Bipolar disorder is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The medical evidence of record consists of a VA examination report dated in June 2008, VA treatment records, a VA Vocational Rehabilitation Assessment, private treatment records and SSA disability records.  Furthermore, the claims file contains lay statements from the Veteran and his family regarding his bipolar symptoms.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating

In this regard, the evidence of record is negative for characteristics such as gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Specifically, the June 2008 VA examination evaluating the Veteran's bipolar symptoms noted that the Veteran's speech was spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative, friendly and attentive.  The Veteran's attention was intact and he was able to do serial 7's and able to spell a word forward and backward.  He was able to interpret proverbs appropriately.  The examiner determined that the Veteran was intact to person, time and place.  Thought process and content were unremarkable.  VA treatment records show that the Veteran appropriately initiates conversation and his thoughts appear to be organized and linear.  See VA treatment records dated in November 2008 and January 2009.  Judgment and insight appeared intact.  Speech was of normal rate and volume.  The June 2008 VA examiner noted that the Veteran did not have delusions or hallucinations.  He did not demonstrate inappropriate behavior and he did not have obsessive/ritualistic behavior.  He has good impulse control and the Veteran does not have episodes of violence.  His psychomotor activity was intense and fatigued.  His affect was constricted and his mood was dysphoric.  The Veteran demonstrated normal remote, recent and immediate memory during the June 2008 VA examination.  VA treatment records also show that the Veteran's memory was within normal limits.    

The evidence of record also does not indicate that the Veteran is in persistent danger of hurting himself or others.  The June 2008 VA examination shows that the Veteran denied suicidal or homicidal thoughts.  The Veteran has consistently denied any intention of harming others.  However, VA treatment records show that the Veteran's depression had become so severe that he contemplated suicide and he was hospitalized in October 2008.  His hospitalization records reveal that at discharge from the hospital his Lithium level was stable and he no longer had suicidal thoughts.  Furthermore, an October 2008 VA treatment record shows that prior to the Veteran being hospitalized he reported suicidal ideation and noted that he thought about crashing his car.  However, the clinician thought that the Veteran did not have any true intent of self harm, because as soon as he expressed his suicidal thoughts he then stated that it "would really hurt [his] family and [he] did not want to do anything to hurt them anymore."  An August 2008 VA treatment record also reveals that the Veteran thought about suicide frequently, but he stated that he would not do it.  The Veteran also reported that he had recurrent thoughts of suicide and death, but he denied any current suicidal intention during an August 2008 VA Vocational Rehabilitation Evaluation/Assessment.  The Veteran did not express any suicidal or homicidal ideation during treatment at VA in November 2008.  Furthermore, a January 2009 VA treatment record also reveals that the Veteran denied suicidal and homicidal ideation.  Thus, although there is evidence of recurrent suicidal ideation, the overall evidence suggests that the Veteran did not have any intention of carrying out these thoughts and accordingly, the Board concludes that the Veteran is not in persistent danger of hurting himself.  

The evidence of record also does not reveal that the Veteran has intermittent inability to perform activities of daily living.  The June 2008 VA examination and VA treatment records reveal that the Veteran presented himself to VA clean, neatly groomed and appropriately dressed.  The VA examiner in June 2008 determined that the Veteran did not have a problem with activities of daily living.  The Veteran reported during an August 2008 VA Vocational Rehabilitation Assessment that he tends to feel overwhelmed about tasks of everyday living to the point that at times he lacks personal hygiene and grooming.  He also noted that he tends to stay in his house and avoid everyday places for fear of having a panic attack.  The Vocational Rehabilitation physician determined that the Veteran's activities of daily living are minimally impaired.  Accordingly, the overall evidence of record indicates that the Veteran's bipolar disorder does not result in the inability to perform activities of daily living. 

Furthermore, the evidence shows that the Veteran's symptoms do not result in total occupational and social impairment due to his bipolar disorder.  The June 2008 VA examination reveals that the Veteran had severe disturbances in motivation and mood, as well as, mild to moderate difficulty in establishing and maintaining effective work relationships.  His depressed mood causes significant impairment in his occupational functioning, mostly in the areas of absenteeism and difficulty concentrating on his work.  The examiner noted that the Veteran missed about four months of work in the past year due to his symptoms of bipolar disorder.  A September 2008 VA treatment record notes that the Veteran had been unable to work due to the lability of mood that he has experienced and the fact he was on shift work which is untenable in his condition.  The August 2008 Vocational Rehabilitation Assessment reveals that the Veteran's bipolar condition constitutes a major handicap in terms of being able to find and hold a gainful occupation.  It also severely limits his ability to take part in training activities.  The physician determined that it is not likely that the Veteran will be able to hold onto his current occupation or be able to learn a new one at present and he is not a good candidate for re-employment or self employment.  The evidence indicates that the Veteran stopped working in 2008 due to behavioral problems associated with his bipolar disorder.  Thus, the evidence shows that the Veteran's bipolar disorder results in significant occupational impairment.  

With respect to social impairment, the Board finds that the evidence indicates his bipolar disorder results in moderately-severe social impairment.  The Veteran has been married to the same woman since 1991 and he has two children.  He rarely leaves the house or drives and his wife usually comes with him to his doctor appointments.  His wife reported in July 2008 that the Veteran does not attend local events or enjoy anything they used to do together as a family.  They do not eat out together anymore and the Veteran has quit going to his son's soccer games.  His wife noted that he only leaves the house to go to VA and his company's doctor appointments.  A January 2009 VA treatment record shows that he is afraid to be out in public and even going to Wal-Mart with his wife is taxing.  A February 2009 VA treatment record reveals that there has been some improvement in the Veteran's depression and he had taken on some projects around the house and he enjoyed being able to do things, such as work on the car and some light plumbing.

Although the evidence indicates the Veteran's bipolar disorder has resulted in his current unemployment and caused moderately-severe impairment in social functioning, in reviewing the entire evidence of record, his symptoms do not more closely approximate total occupational and social impairment due to a bipolar disorder.  Based on the evidence and analysis discussed above, the criteria for a 100 percent rating have not been met or approximated.

The Veteran's GAF score ranged from 43 to 55 throughout the entire claims period.  This range in GAF score reveals moderate to serous symptoms with moderate to serious difficulty in social and occupational activities.  Thus, the Veteran's GAF score is consistent with the Veteran's overall disability picture including symptoms reported at the VA examination and discussed in the lay evidence indicating that the Veteran's disability picture more closely approximates the current 70 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The competent evidence of record shows that the Veteran's bipolar symptoms have not fluctuated materially as to warrant a 100 percent rating at any time during the course of this appeal.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bipolar disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bipolar disorder with the established criteria found in the rating schedule for a mental disorder shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record indicates the Veteran is unemployed due to his bipolar symptoms; however, this is contemplated in the assignment of the 70 percent disability rating.  In this case the Board finds that the evidence of record shows that the Veteran's bipolar symptoms have not caused marked interference with employment that has not already been considered in the Veteran's current disability rating.  Furthermore, the medical record does not show that the Veteran's bipolar disorder has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

III.  TDIU

The Veteran contends that his service-connected bipolar disorder results in total unemployability.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2012).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2012).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2012).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Board notes that the Veteran is service-connected for bipolar disorder, rated as 70 percent disabling.  As the Veteran's bipolar disorder is rated as 70 percent disabling, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disability.    

Based on the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

The evidence shows that the Veteran's service-connected bipolar disorder makes employment in any type of position extremely difficult.  The evidence of record shows that the Veteran last worked in 2008. See Social Security Disability report dated in August 2008 and August 2008 Vocational Rehabilitation Assessment.  The Veteran reported that he is no longer working due to behavior problems associated with his service-connected bipolar disorder.  The Veteran was referred by VA for a complete Chapter 31 evaluation to receive vocational rehabilitation.  The physician noted that the determination was based on interviewing the Veteran, observing the Veteran and testing.  He determined that it is not likely that the Veteran will be able to continue with his current occupation or be able to learn a new one at present and he is not a good candidate for re-employment or self employment.  The physician concluded that the Veteran's service-connected bipolar disorder renders him unemployable.  In addition, a June 2008 VA examination reveals that the Veteran reported that he lost four to five months of work in the past twelve months due to his bipolar disorder.  He explained that the he was out on medical leave.  The examiner noted that problems related to occupational functioning included decreased concentration, increased absenteeism and poor social interaction.  The examination revealed that the Veteran has severe disturbances in motivation and mood.  His depressed mood has caused significant impairment in occupational function, resulting in absenteeism and difficulty concentrating on work.  Furthermore, a February 2009 employee status report conducted by Solutia Medical Department, the Veteran's former employer, reveals that the Veteran was diagnosed with bipolar disorder and the physician determined that the Veteran was permanently unable to work.   

Based on the foregoing, the overall evidence of record suggests the Veteran would have difficulty with any occupation due to his severe bipolar disorder.  Therefore, the Board concludes the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.     


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected bipolar disorder is denied.

Entitlement to a total disability rating based on unemployability (TDIU) is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


